DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 14, 17, 22, 23 and 27-32 of U.S. Patent No. 11176392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between independent claims of current application and independent claims of cited patent US Patent 11176392 B2 is that the current application recites obtaining an input image using a camera of the mobile device which is further limiting the claims.

Current Application 
US Patent No. 11176392 B2
Claim 1. A liveness test method implemented by a mobile device, the method comprising: 
obtaining an input image using a camera of the mobile device; 

detecting a face region in the input image for a test target; 

implementing a first liveness test to determine a first liveness value based on a first image corresponding to the detected face region; 

implementing a second liveness test to determine a second liveness value based on a second image corresponding to a partial face region of the detected face region; implementing a third liveness test to determine a third liveness value based on an entirety of the input image or a full region of the input image that includes the detected face region and a region beyond the detected face region; and 



determining a result of the liveness test based on any one or any combination of any two or more of the first liveness value, the second liveness value, and the third liveness value.

Claim 1. A processor implemented liveness test method, the method comprising: 




detecting a face region in an input image for a test target; 

implementing a first liveness test to determine a first liveness value based on a first image corresponding to the detected face region; 

implementing a second liveness test to determine a second liveness value based on a second image corresponding to a partial face region of the detected face region; implementing a third liveness test to determine a third liveness value based on an entirety of the input image or a full region of the input image that includes the detected face region and a region beyond the detected face region; and 


determining a result of the liveness test based on the first liveness value, the second liveness value, and the third liveness value.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 14
Claim 12
Claim 17
Claim 13
Claim 22
Claim 14
Claim 23
Claim 15
Claim 27
Claim 16
Claim 28
Claim 17
Claim 29
Claim 18
Claim 30
Claim 19
Claim 31
Claim 20
Claim 32



Allowable Subject Matter
Claims 1-20 would be allowable to overcome the rejection(s) under 35 non-statutory double patenting, set forth in this Office action by time submission and approval of eTD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pinalben Patel/Examiner, Art Unit 2661